Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Haleh Merrikh appeals the district court’s order denying her motion to extend time to file an appellate brief and dismissing her appeal from the bankruptcy court’s *186order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Quincy Plaza, L.C. v. Merrikh (In re Merrikh), Nos. 1:11-cv-00164-CMH-IDD; 09-18890-SSM; 10-01024-SSM (E.D. Va. filed May 3, 2011; entered May 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.